Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-16 of U.S. Application 16/766,648 filed on May 22, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Regarding claim 10, the phrase “wherein the semiconductor component has a plurality of measurement units, each measurement unit has the winding wire part and the “are indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The written is not completely finish and the Examiner does not know the rest of the limitations need to be in the claim. The Examiner will interpret “wherein the semiconductor component has a plurality of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 6-8, 10, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Miller et al (USPGPub 20190311835).

    PNG
    media_image1.png
    526
    806
    media_image1.png
    Greyscale

Prior Art: Miller
Regarding claim 1, Miller discloses a semiconductor component (20 as a current assembly known to be a semiconductor) comprising: a semiconductor layer  (using the 

Regarding claim 2, Miller discloses the winding return wire part does not pass through the winding wire part (see par 41 and fig 1 where the wire part 44 does not pass back through the winding wire part).

Regarding claim 6, Miller discloses the object to be measured is a detection target part (object 14 and 12 are conductor and load device respectively), through which at least a part: of current- flowing in at electronic device flows (at 14), and the semiconductor component is disposed so as to surround the detection target pert (par 41 lines 1-12 discloses assembly 20 is used to measure current along 14 including the component 12). 
Regarding claim 7, Miller discloses the object to for measured is a detection target part (measuring 14 in the middle), through which at least a part: of current flowing in at electronic device flows, and the semiconductor component has the detection target part, and the: winding wire part and the winding return wire: part, which are disposed so as to surround the detection target part (see par 41 and fig 1 where the assembly 20 surrounds measuring 14 and 12).

Regarding claim 8, Miller discloses an assembly (20)  comprising:a semiconductor layer (using the layer on body 34) including a winding wire part (36) and a winding return wire 

Regarding claim 10, Miller discloses wherein the semiconductor component has a plurality of measurement units (using 24 and 26), each measurement unit has the winding wire part- and the (par 42 lines 1-10 discloses using both a PLC and output device which can be another measuring device in order to find the current).

Regarding claim 12, Miller discloses wherein the object to be measured is a detection target part (area inside 20):, through which at least a part of current flowing in an electronic device flows (flowing through 14), and the semiconductor component is disposed so as to surround the detection target part (see fig 1 where 20 surrounds 12 and 14 in order to measure current flowing through the conductor). 

Regarding claim 16, Miller discloses wherein the object to be measured is a detection target part (such as measuring current from 14), through which at least a part of current flowing in an electronic device flows (current flows through 14), and the semiconductor component has the detection target part (inside 20 using 24 and 26), and the winding wire part and the winding return wire part, which are disposed so as to surround the detection target part (par 41 lines 1-12 discloses  assembly 20 is used to measure current along 14 including the component 12).

Allowable Subject Matter
Claims 3-5, 11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest a semiconductor component comprising: the semiconductor component has a plurality of of the winding wire part, of one measurement unit is connected to the starting the winding wire part of another measurement unit, and the starting end part of the winding return wire part of the one measurement unit is connected to the terminal end part of the winding return wire part of the other measurement unit in combination with the other limitations of the claim. 

Claims 4, 5, 11, and 13-15 are also objected to as they depend on objected claim 3. 

Reasons for Allowance

Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest a method of manufacturing a semiconductor comprising steps of: forcing a trench using the first insulating film; forming a winding wire part and a winding return vine part inward or outward of a periphery of the winding wire part by patterning the conductive material; and covering the winding wire part and the winding return wire part with a third insulating film in combination with the other limitations of the claim.

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Budiillon et al (US Pat No. 7078888): discloses electric current measuring using a Rogowski coil. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868